DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
2. Claim [1] is objected to because of the following informalities:  Claim 1 in line [11] recites the limitation “ the designating means” it is meant to be “ the designating unit”.  Appropriate correction is required.
3. Claim[8] is  objected to because of the following informalities:  Claim 8 in line [2] recites the limitation “the brightness” it is meant to be “a bright ness”.  Appropriate correction is required.
                                                  Allowable Subject Matter
4. Claims [1-15] are allowed.
5. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claim [1 and 11-12] ] non e of  the prior arts on the record either in combination or alone teaches or reasonably suggests:  an image processing apparatus comprising: a designating unit configured to designate the first object and/or the second object, as a target of the processing unit, based on a user's operation, wherein, in a case in which the designating unit has designated at least one of the first object and the second object, the first object and the second object are provided with an effect of virtual light from a same direction, and in a case in which the designating means has not designated any object, the first object and the second object are provided with an effect of virtual light from different directions. In conjunction with the other limitation of the claim.

Re Claim [13 and 14-15] ] non e of  the prior arts on the record either in combination or alone teaches or reasonably suggests:  an image processing apparatus comprising: a designating unit configured to designate any of the plurality of objects, as a target of the processing unit, based on a user's operation, wherein, in a case in which the designating unit has designated any object, the setting means sets a parameter of the virtual light source for an object that is not designated by the designating unit, based on a parameter of the virtual light source for the designated object, and in a case in which the designating unit has not designated any object, the setting unit sets a parameter of the virtual light source for each of the plurality of objects, based on information regarding the object; In conjunction with the other limitation of the claim. 

                           6.   The following are the closest prior arts found:
 The reference to Kitajima (US. Pat. 9, 936, 141 ) discloses: according to an aspect of the present invention, there is provided an image capture apparatus, comprising: an application unit configured to apply, to an image captured using an auxiliary light source, correction processing for adding an effect of a virtual light source; and a determination unit configured to determine an amount of light to be emitted by the auxiliary light source for capturing the image to which the correction processing is applied, and determine a parameter used in the correction processing, wherein the determination unit determines the amount of light to be emitted and the parameter based on a degree of shadows of an object to be captured using the auxiliary light source. In Col. s 1-2 lines 58-2.
 The reference to Suzuki (US. PAT. No.10,057,503) discloses:  an image capturing apparatus, comprising: an image capturing unit configured to capture an image; a setting unit configured to set, based on a shading status of a region of a first subject out of a plurality of subjects included in the image, a virtual light source for virtually emitting light on a region of a second subject in the image that is different to the first subject; and a generation unit configured to generate an image having a shading status such that light based on the set virtual light source is emitted onto the region of the second subject. In  col. 1 lines 53-64

Conclusion
7. This application is in condition for allowance except for the following formal matters: 
See the above objection to claims 1 and 8.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

8. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094. The examiner can normally be reached 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A BERHAN/Primary Examiner, Art Unit 2698